262 S.E.2d 686 (1980)
STATE of North Carolina
v.
Mitchell A. PARKER.
No. 7916SC625.
Court of Appeals of North Carolina.
February 19, 1980.
*687 Atty. Gen., Rufus L. Edmisten by Associate Atty. Gen., Thomas H. Davis, Jr., Raleigh, for the State.
*688 Gordon & Horne by John H. Horne, Jr., Laurinburg, for defendant-appellant.
MORRIS, Chief Judge.
Defendant assigns error to the court's ruling allowing the prosecutor to question defendant concerning his previous psychiatric treatment. The prosecutor asked defendant: "Mr. Parker, have you ever received any psychiatric treatment prior to today, Sir?", to which defendant replied that he had undergone an examination at the request of his attorney to determine his ability to stand trial but had not undergone any psychiatric treatment or evaluation at any other time. Defendant argues that the State had already obtained information concerning a psychiatric evaluation of defendant, and that the prosecutor's questions were asked for the sole purpose of inflaming the minds of the jury. He contends that the question was improper because his mental capacity to stand trial was not at issue, and there was no claim of a defense of insanity. From our review, we conclude that this evidence was relevant for the purposes of impeachment and that the question was properly allowed.
"A witness, including a defendant in a criminal action, is subject to being impeached or discredited by cross-examination," State v. Waddell, 289 N.C. 19, 26, 220 S.E.2d 293, 298 (1975), death sentence vacated, 428 U.S. 904, 96 S. Ct. 3211, 49 L. Ed. 2d 1210 (1976), and the scope of the cross-examination is not confined to matters brought out on direct examination but may extend to any matters relevant to the case. State v. Brown, 20 N.C.App. 71, 200 S.E.2d 666 (1973), cert. denied, 284 N.C. 617, 202 S.E.2d 274 (1974). The scope of such cross-examination is largely within the discretion of the trial judge. State v. Ruof, 296 N.C. 623, 252 S.E.2d 720 (1979). A judge's ruling as to whether cross-examination "transcends propriety" will not be disturbed absent a showing of gross abuse of discretion, State v. Ruof, supra, or a showing that the jury verdict was improperly influenced thereby. State v. McPherson, 276 N.C. 482, 172 S.E.2d 50 (1970). It is a broadly accepted rule that in determining the credibility of a witness or the weight to be accorded his testimony regard may be had to his mental condition. See generally 81 Am.Jur.2d Witnesses § 540 (1976). In this regard, it has been held that a witness may be impeached by questions as to his mental state. E. g., State v. Conrad, 275 N.C. 342, 168 S.E.2d 39 (1969); Moyle v. Hopkins, 222 N.C. 33, 21 S.E.2d 826 (1942). Notwithstanding a prior determination of a witness's competency to testify, a showing of mental deficiency is relevant to the credibility of the witness. In State v. Witherspoon, 210 N.C. 647, 649, 188 S.E. Ill, 112 (1936), our Supreme Court stated:
[Competency and credibility] are not the same thing. A person may be a competent witness and yet not a credible one. Competency is a question for the court; credibility a matter for the jury.
We are aware of the decision in State v. Summrell, 13 N.C.App. 1, 185 S.E.2d 241 (1971), reviewed on other grounds, 282 N.C. 157, 192 S.E.2d 569 (1972), where defendant was charged with disorderly conduct, resisting arrest, and assault on an officer. This Court found no error in the trial court's sustaining the State's objections to questions asked by defendant's counsel on cross-examination of a State's witness, one of which was whether the witness had sometime previous to the incident for which he was charged visited a mental health clinic. The Court held that the questions called for "irrelevant and immaterial" testimony. In the present case wherein defendant was charged with rape, we do not reach the same conclusion, nor has defendant presented anything on appeal which would require that result. There is no abuse of discretion in the court's ruling on defendant's objection. Certainly there has been no showing that inquiry into the mental health of defendant was sufficiently prejudicial to require a new trial.
In his next assignment of error defendant contends that the trial court erred by allowing testimony concerning his behavior and his resisting arrest when approached by police officers more than an *689 hour after the alleged rape occurred. Evidence presented by the State revealed that after the incident with the prosecuting witness defendant returned to his dormitory room and refused to cooperate with police officers who subsequently arrived. Although the evidence does not concern the immediate circumstances surrounding the alleged rape, we reject defendant's argument that the evidence is irrelevant to the rape charge and was introduced solely to prejudice defendant.
It is our opinion that this evidence was properly admitted as bearing upon the issue of guilt to the rape charge, as well as the assault offense. "North Carolina has long followed the rule that an accused's flight from a crime shortly after its commission is admissible as evidence of guilt." State v. Self, 280 N.C. 665, 672, 187 S.E.2d 93, 97 (1972). "[S]uch evidence does not create a presumption of guilt, but may be considered with other facts and circumstances in determining whether all the circumstances amount to an admission of guilt or reflect a consciousness of guilt." State v. Lampkins, 283 N.C. 520, 523, 196 S.E.2d 697, 698 (1973). It having been established that defendant left the scene of the incident and later attempted to evade arresting officers, it was for the jury to determine whether those facts, together with the surrounding circumstances, evidenced defendant's guilt of the offenses charged.
Finally, defendant argues that the trial court erred by denying his motion to dismiss at the close of the State's evidence and at the close of all the evidence. Upon review of a motion to dismiss in a criminal case, the court must consider all the evidence in the light most favorable to the State, and the State is entitled to every reasonable inference to be drawn therefrom. State v. McKinney, 288 N.C. 113, 215 S.E.2d 578 (1975). If the court determines that there is sufficient evidence, direct or circumstantial, from which a reasonable inference of the defendant's guilt may be drawn, it must deny defendant's motion and send the case to the jury even though the evidence may also support reasonable inferences of defendant's innocence. State v. McKinney, supra; State v. Smith, 40 N.C.App. 72, 252 S.E.2d 535 (1979). In the present case, the prosecuting witness testified that a male forced his way into her room and had sexual intercourse with her against her will. Frankie McLaurin testified that he fought with defendant as he was attempting to flee from the room. Police officers testified that they apprehended defendant in his dormitory room where he appeared to be hiding, and that he refused to cooperate with them. Even though defendant offered certain contradictory evidence, the trial judge nevertheless properly submitted the case to the jury. At this point, "it is solely for the jury to determine whether the facts taken singly or in combination satisfy them beyond a reasonable doubt that the defendant is in fact guilty." State v. Smith, supra, 40 N.C.App. at 79, 252 S.E.2d at 540. We must, therefore, overrule defendant's assignment of error.
In the trial of this case, we find
No error.
PARKER and HILL, JJ., concur.